Per Curiam.

At least twelve of the Grand Jurors, who voted to indict, heard all essential and critical evidence including the testimony of the defendant. Based on such evidence the Grand Jury was privileged to return an indictment, since it was sufficient if unexplained or uncontradicted to warrant a conviction by a trial jury (Code Crim. Pro., § 258). The only testimony not heard by at least twelve of the jurors was of an incriminating *976nature but was not necessary to the finding of the indictment as it was merely repetitious.
The order should be affirmed.
Conway, Ch. J., Desmond, Fuld, Fboessel, Van Vooehis and Burke, JJ., concur; Dye, J., taking no part.
Order affirmed.